         Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 1 of 9

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

    UNITED STATES OF AMERICA,                                §
            Plaintiff,                                       §
                                                             §
    v.                                                       §     CIVIL ACTION NO. 7:20-cv-00339
                                                             §
    0.693 ACRE OF LAND, MORE OR LESS,                        §
    SITUATE IN STARR COUNTY, STATE OF                        §
    TEXAS, ESTATE OF MARTIN GARZA, et                        §
    al.,                                                     §
             Defendants.                                     §

           JOINT DISCOVERY/CASE MANAGEMENT PLAN UNDER FRCP 26(f)

1.     State when and in what manner the parties conferred as required by Rule 26(f), and
identify the counsel and/or parties who participated in the conference.

Pursuant to Federal Rule of Civil Procedure (“FRCP”) 26(f), Baltazar Salazar, Assistant United
States Attorney, on behalf of United States of America (“Plaintiff”), conferred with Defendant
Ameida Salinas, Starr County Tax Assessor-Collector via telephone and email on December 29,
2020 and January 21, 2021.

Plaintiff attempted to confer under FRCP 26(f) with Defendant San Juanita J. Garza on December
1, 29-31, 2020 and January 4, 7, 13 1, 28-29, 2021, however, has been unsuccessful each attempt
as Defendant Garza actively refuses to resolve in good faith the remaining issues in this case
and/or engage in settlement discussions with Plaintiff. Under the Court’s guidance in its “Order”
entered January 7, 2021 2, Plaintiff files this Joint Discovery/Case Management Plan Under FRCP
26(f) unilaterally as to Defendant San Juanita J. Garza.

2.        List by case number and court any cases related to this one that are pending in any
state or federal court and describe how they are related.

None at this time.

3.         Briefly describe what this case is about.

This is a civil action brought by Plaintiff under the power of eminent domain through a
Declaration of Taking at the request of the Secretary of the Department of Homeland Security,
through the Acquisition Program Manager, Wall Program Management Office, U.S. Border
Patrol Program Management Office Directorate, U.S. Border Patrol, U.S. Customs and Border
Protection, Department of Homeland Security, for the taking of property for purposes of
constructing, installing, operating, and maintaining roads, fencing, vehicle barriers, security
lighting, cameras, sensors, and related structures to help secure the United States/Mexico border

1
  See Dkt. 15 (“Notice of Service of Order [Dkt. 13] to Defendant San Juanita J. Garza, Dependent Administrator of
the Estate of Martin Corona Garza”).
2
  See Dkt. 13 at 4 (the Court ordered the parties to file a joint discovery/case management plan “or alternatively for
Plaintiff United States to indicate how it will proceed unilaterally…” by February 5, 2021).
                                                       Page 1 of 9
                                       Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 2 of 9

within the State of Texas; and for the determination and award of just compensation to the owners
and parties in interest.

4.      Specify the allegation of federal jurisdiction.

Plaintiff alleges the Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.
§1358.

5.       Name the parties who disagree with the jurisdictional allegations and state their
reasons.

Plaintiff and Defendant Ameida Salinas do not disagree with jurisdictional allegations.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

6.      List anticipated additional parties that should be included, when they can be
added, and by which parties desires their inclusion.

Plaintiff and Defendant Ameida Salinas do not anticipate additional parties that should be included
in this case.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

7.     List anticipated interventions.

Plaintiff and Defendant Ameida Salinas do not anticipate interventions.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

8.      Describe any class-action issues.

Plaintiff and Defendant Ameida Salinas do not present class-action issues in this case.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

9.      State whether each party represents that it has made the initial disclosures required
by FRCP 26(a). If not, describe the arrangements that have been made to complete such
disclosures.

Plaintiff and Defendant Ameida Salinas will provide initial disclosures pursuant to Rule
26(a)(1)(A) by February 19, 2021.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

10.     Describe the discovery plan proposed by the parties, including:

       A.     What changes should be made in the timing, form, or requirement for
       disclosures under Rule 26(a)?


                                              Page 2 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 3 of 9

        Plaintiff and Defendant Ameida Salinas respectfully request the Court delay discovery and
        entry of a Scheduling Order in this case for 60 days from January 20, 2021. President
        Joseph R. Biden executed a Presidential Proclamation on January 20, 2021, terminating the
        national emergency at the Southern Border Wall and directing “a careful review of all
        resources appropriated or redirected to construct a southern border wall” through the
        development of “a plan for the redirection of funds concerning the southern border wall.” 3
        A plan for the redirection of funds concerning the southern border wall is expected to be
        developed within 60 days from the date of the proclamation and accordingly, Plaintiff’s
        position as to the taking in this case will be determined upon completion and entry of the
        referenced Plan for Redirecting Funding and Repurposing Contracts. 4

        After the 60 day pause and to the extent permitted by the Plan for Redirecting Funding
        and Repurposing Contracts, Plaintiff will move the Court for an order granting
        immediate possession of the Subject Tract, and will proceed with discovery and the
        resolution of the issue of just compensation by brief submission.

        Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

        B. When and to whom the plaintiff anticipates it may send interrogatories?
        Plaintiff does not anticipate sending interrogatories in this action. However, in the event
        settlement is not reached and/or Defendant sends interrogatories to any individuals
        involved in determining the Plaintiff’s estimate of just compensation, Plaintiff will send
        interrogatories to Defendant San Juanita J. Garza, Dependent Administrator of the Estate
        of Martin Corona Garza.

        C.       When and to whom the defendant anticipates it may send interrogatories?

        Defendant Ameida Salinas, Starr County Tax Assessor-Collector does not anticipate
        sending interrogatories in this case.

        Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

        D.       Of whom and by when the plaintiff anticipates taking oral depositions?

        Plaintiff does not anticipate taking oral depositions in this action. However, in the event
        settlement is not reached and/or Defendant takes the deposition of any individuals
        involved in determining the Plaintiff’s estimate of just compensation, Plaintiff will depose
        Defendant San Juanita J. Garza, Dependent Administrator of the Estate of Martin Corona
        Garza.
        E.       Of whom and by when the defendant anticipates taking oral depositions?

        Defendant Ameida Salinas, Starr County Tax Assessor-Collector does not anticipate taking
        oral depositions in this case.

        Defendant San Juanita J. Garza’s position as to this question is unknown at this time.


3
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
4
  Id.
                                                    Page 3 of 9
                                      Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 4 of 9

       F.     When the plaintiff (or the party with the burden of proof on an issue) will
       be able to designate experts and provide the reports required by Rule 26(a)(2)(B),
       and when the opposing party will be able to designate responsive experts and
       provide their reports?
       Defendant San Juanita J. Garza, Dependent Administrator of the Estate of Martin
       Corona Garza, has the burden of proof regarding the issue of just compensation in this
       action. Plaintiff does not know the position of Defendant San Juanita J. Garza at this
       time. Plaintiff is not opposed to designating experts and providing reports required
       under Rule 26(a)(2)(B), by the end of the discovery period as designated by the Court
       in its Scheduling Order. Plaintiff asks that the Court consider a deadline for rebuttal
       experts as well.

       G.     List expert depositions the plaintiff (or the party with the burden of proof
       on an issue) anticipates taking and their anticipated completion date. See Rule
       26(a)(2)(B) (expert report)?

       Defendant San Juanita J. Garza, Dependent Administrator of the Estate of Martin
       Corona Garza, has the burden of proof regarding the issue of just compensation in this
       action. Plaintiff does not know the position of Defendant San Juanita J. Garza at this
       time.

       H. List expert depositions the opposing party anticipates taking and their
       anticipated completion date. See Rule 26(a)(2)(B) (expert report)?
       In the event Defendant deems it necessary to designate experts in this action, Plaintiff
       anticipates taking the deposition of any expert designated by Defendant by the end of
       the discovery period as designated by the Court in its Scheduling Order.

11.   If the parties are not agreed on a part of the discovery plan, describe the separate
views and proposals of each party.

Plaintiff and Defendant Ameida Salinas agree to the proposed discovery plan. Defendant San
Juanita J. Garza’s position as to this question is unknown at this time.

12.   Specify the discovery beyond initial disclosures that has been undertaken to date.

The parties have yet to exchange initial disclosures. Defendant Ameida Salinas has provided
Plaintiff a tax statement of ad valorem taxes owed on the subject property prior to the date of
taking in this case. Plaintiff has attempted to confer with Defendant San Juanita J. Garza to
discuss pending issues and/or provide information pertinent to Plaintiff and Defendant Garza
resolving all pending issues in this case, but has been unsuccessful in each attempt.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

13.   State the date the planned discovery can reasonably be completed.

If the Court grants discovery after the 60-day delay requested by Plaintiff and Defendant Ameida
Salinas, Plaintiff anticipates that discovery can be reasonably completed 4 months from the entry
of the Court’s Scheduling Order.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

                                              Page 4 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 5 of 9

14.   Describe the possibilities for a prompt settlement or resolution of the case that were
discussed in your Rule 26(f) meeting.

Plaintiff attempted to resolve this matter with Defendant San Juanita J. Garza, Dependent
Administrator of the Estate of Martin Corona Garza, prior to condemnation and since the
commencement of this case; however, Defendant San Juanita J. Garza actively refuses to
participate in settlement negotiations and/or in resolving any issues pending in this case. Defendant
Ameida Salinas, Starr County Tax Assessor-Collector, provided a tax statement to Plaintiff of ad
valorem taxes owed on the subject property prior to the date of taking, and agrees to payment from
the just compensation to paid in this case to hold Plaintiff harmless of any existing claims for ad
valorem taxes owed, or claims that may arise against the property taken in this case.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

15.   Describe what each party has done or agreed to do to bring about a prompt
resolution.

Prior to filing suit, on or about June 13, 2020, the United States Army Corps of Engineers
(“USACE”), on behalf of Customs and Border Protection (“CBP”), mailed a value letter and offer
to sell (“OTS”) to the last known address for record landowner, Martin Garza, for purposes of
negotiating the fee acquisition of a 0.693 acre tract of land, more or less, identified RGV-RGC-
5053 (“Subject Tract”), in support of the Border Infrastructure Project.

On June 15, 2020, a USACE realty specialist spoke with Defendant San Juanita J. Garza, who
acknowledged being the widow of Martin Garza and informed the realty specialist that she had
received the OTS packet; Defendant San Juanita J. Garza and the realty specialist agreed to meet
the following day to discuss the OTS packet.

On June 16, 2020, the USACE realty specialist met with Defendant San Juanita J. Garza at
Defendant Garza’s rental home and discussed the value letter and OTS. Defendant Garza raised
concern with the Government’s acquisition of the Subject Tract, mainly about having access to
the southern remainder and took issue with landowner’s potential loss of rights to utilize water
from the Rio Grande river to irrigate the northern/southern remainder after acquisition. The realty
specialist explained to Defendant Garza that landowner will continue to have access to the
southern remainder through a designated gate location, and that the acquisition will be subject to
landowner’s water rights; thus, the use of the Rio Grande river to irrigate land owned by
landowner will not be affected by the acquisition of the Subject Tract. The realty specialist
requested that Defendant Garza and/or proper representative of deceased landowner Martin Garza
contact the realty specialist after considering the OTS packet.

On June 22, 2020, the USACE realty specialist spoke with Defendant San Juanita J. Garza, who
informed the realty specialist that she will not present an OTS of the Subject Tract to the
Government for the amount provided in the Government’s value letter. The realty specialist then
requested that Defendant Garza provide a counteroffer at a value Defendant Garza determined to
be market value for the Subject Tract. Defendant Garza informed the realty specialist that she had
an individual looking into the value of the larger parcel of the Subject Tract, but could not confirm
whether that individual would provide an opinion to Defendant Garza on market value to support
a counteroffer.

On July 1, 2020, the realty specialist called Defendant San Juanita J. Garza to obtain an update
                                               Page 5 of 9
                                 Joint Discovery/Case Management Plan
         Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 6 of 9

on obtaining a counteroffer for the sale of the Subject Tract and left a detailed message on the
voicemail. The following day, the realty specialist called Defendant Garza, who stated that she
had contacted an individual to obtain a second opinion on value but no appointment had been
scheduled; Defendant Garza further stated nothing had been done yet and could not confirm when
she could provide a counteroffer.

On July 14, 2020, USACE referred the Subject Tract to the Department of Justice - U.S. Attorney’s
Office for the Southern District of Texas (“DOJ”) for further negotiations and recommended
condemnation due to inability to negotiate the direct purchase, or receive a timely counteroffer, as
to the Subject Tract within USACE’s allotted negotiation period.

From July 15 to July 24, 2020, the undersigned Assistant United States Attorney (“AUSA”)
reviewed the title report, title documents, and pre-condemnation appraisal associated with the
Subject Tract. The undersigned noted an issue with respect to uncertainty of the probate status of
deceased landowner Martin Garza, as well as the need to identify the proper party representative
to negotiate and represent the interest of Martin Garza with respect to the sale of the Subject
Tract. On July 27 and 30, 2020, the undersigned attempted to contact Defendant San Juanita J.
Garza and left detailed voice messages requesting that Defendant Garza return his call to
negotiate the OTS and to obtain probate heirship/information for Martin Garza. Defendant Garza
did not return the call.

On August 4, 2020, the undersigned mailed an OTS and value letter to Defendant San Juanita J.
Garza, informing Defendant Garza that DOJ will be handling negotiating the direct purchase of
the Subject Tract and requesting a meeting with Defendant Garza to discuss this matter.
Defendant San Juanita J. Garza did not respond to DOJ’s correspondenc,e and either did not
respond to phone calls, or hung up on calls made by DOJ throughout August and October 2020.

Due to the immediate need to acquire the Subject Tract, on behalf of Plaintiff, DOJ filed a
Complaint in Condemnation (Dkt. 1) and Declaration of Taking (Dkt. 2) October 22, 2020.
Because Martin Garza’s estate administration and/or heirship determination remained unknown
prior to the filing of this condemnation action, Plaintiff named the Estate of the Martin Garza as a
party defendant as having an interest in just compensation for the taking of the Subject Tract. Since
the commencement of this condemnation action, Plaintiff has continuously attempted to negotiate
all remaining issues in this case with Defendant San Juanita J. Garza, however, Defendant Garza
actively refuses to engage in settlement discussions with Plaintiff and/or remains reluctant to
resolving the pending issues in this case. 5 On the other hand, Plaintiff and Defendant Ameida
Salinas, Starr County Tax Assessor-Collector, have agreed on resolving all remaining issues in
this case and settlement is pending Plaintiff’s resolution of the issue of just compensation with
Defendant San Juanita J. Garza

On January 4, 2021, the undersigned conferred with Jaime “Jim” Ramon, attorney for Defendant
San Juanita J. Garza in the concurrent probate case involving the Estate Martin Corona Garza,
who confirmed that he will not be representing Defendant Garza in this instant case; that
afternoon, the undersigned spoke with Defendant Garza, who informed the undersigned that she
will not be retaining counsel in this case and will not cooperate with Plaintiff in resolving any
issues in this case. After the Court granted Defendant San Juanita J. Garza’s substitution in place
of the Estate of Martin Garza on January 7, 2021 6, the undersigned attempted to contact
Defendant Garza on January 7, 13, 28-29, 2021 with no success.
5
    Dkt. 11 at 3, ¶¶ 6-8.
6
    Dkt. 13 at 2, 4.
                                               Page 6 of 9
                                 Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 7 of 9


Plaintiff respectfully requests the Court delay discovery and the entry of a Scheduling Order in
this case for 60 days from the entry of the January 20, 2021 Presidential Proclamation No. 10142.
After the 60 day pause and to the extent permitted by the Plan for Redirecting Funding and
Repurposing Contracts, Plaintiff will move the Court for an order granting immediate possession
of the Subject Tract, and will proceed with discovery and the resolution of the of the issue of just
compensation by brief submission.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

16. From the attorneys' discussion with the client, state the alternative dispute resolution
techniques that are reasonably suitable, and state when such a technique may be effectively
used in this case.

Plaintiff and Defendant Ameida Salinas do not believe that formal alternative dispute resolution is
applicable or needed in this case. Plaintiff has attempted to negotiate a settlement of this case with
Defendant San Juanita J. Garza, however, Defendant Garza actively refuses to resolve in good
faith the unresolved issues of possession and just compensation

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

17. Magistrate judges may now hear jury and non−jury trials. Indicate the parties' joint
position on a trial before a magistrate judge.

Plaintiff and Defendant Ameida Salinas do not agree to a trial before a magistrate judge.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

18.    State whether a jury demand has been made and if it was made on time.

Plaintiff and Defendant Ameida Salinas make no demand for a jury trial.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

19.    Specify the number of hours it will take to present the evidence in this case.

Plaintiff’s evidence in this case could be presented in 16 hours or less.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

20. List pending motions that could be ruled on at the initial pretrial and scheduling
conference.

Plaintiff: None at this time.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

21.    List other motions pending.

Plaintiff: None.
                                               Page 7 of 9
                                 Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 8 of 9


Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

22. Indicate other matters peculiar to this case, including discovery that deserve the
special attention of the court at the conference.

Plaintiff and Defendant Ameida Salinas respectfully request the Court delay discovery and entry
of a Scheduling Order in this case for 60 days from January 20, 2021. After the 60 day pause and
to the extent permitted by the Plan for Redirecting Funding and Repurposing Contracts,
Plaintiff will move the Court for an order granting immediate possession of the Subject Tract, and
will proceed with discovery and the resolution of the of the issue of just compensation by brief
submission.

There is a possibility that rebuttal experts may be needed in this case. Plaintiff requests that the
Court set a rebuttal expert deadline for forty-five (45) days after date of the mutual expert report
exchange.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

23. Certify that all parties have filed Disclosure of Interested Parties as directed in the
Order for Conference and Disclosure of Interested Parties, listing the date of filing for the
original and any amendments.

Plaintiff filed a Disclosure of Interested Parties (Dkt. 5) with the Court on November 6, 2020; on
January 13, 2021, Plaintiff filed its Amended Schedule “G” (Dkt. 14-1), reflecting the remaining
parties in this case.

Defendant San Juanita J. Garza’s position as to this question is unknown at this time.

24.   List the names, bar numbers, addresses, and telephone numbers of all counsel.


COUNSEL FOR PLAINTIFF:

BALTAZAR SALAZAR
Assistant United States Attorney
S.D. Tex. ID No. 3135288
Texas Bar No. 24106385
600 E. Harrison Street, Suite 201
Brownsville, TX 78520
Telephone: (956) 983-6057
Facsimile: (956) 548-2775
E-mail: Baltazar.Salazar@usdoj.gov
Attorney-in-Charge for Plaintiff




                                                            Respectfully submitted,

                                              Page 8 of 9
                                Joint Discovery/Case Management Plan
      Case 7:20-cv-00339 Document 16 Filed on 02/02/21 in TXSD Page 9 of 9



                                                            FOR PLAINTIFF:
 FOR DEFENDANT:
                                                            RYAN K. PATRICK
                                                            United States Attorney
                                                            Southern District of Texas


                                                   By:     s/ Baltazar Salazar
 s/Ameida Salinas, with permission
 Defendant Ameida Salinas,                                 Baltazar Salazar
 Starr County Tax-Assessor Collector                       Assistant United States Attorney
 100 N. FM 3167, Room 201                                  Attorney-in-Charge for Plaintiff
 Rio Grande City, Texas 78582                              S.D. Tex. ID. No. 3135288
                                                           Texas Bar No. 24106385
                                                           UNITED STATES ATTORNEY’S OFFICE
                                                           SOUTHERN DISTRICT OF TEXAS
                                                           600 E. Harrison, Suite 201
                                                           Brownsville, Texas 78520
                                                           Telephone: (956) 983-5067
                                                           Facsimile: (956) 548-2775
                                                           Email: Baltazar.Salazar@usdoj.gov




                                 CERTIFICATE OF SERVICE

       I certify that on February 2, 2021, a copy of the foregoing document was served on all

parties in this case via email or regular mail the named defendants in this case.


                                                      s/ Baltazar Salazar
                                                      Baltazar Salazar
                                                      Assistant United States Attorney




                                              Page 9 of 9
                                Joint Discovery/Case Management Plan
